Exhibit 10.1

 

AMICUS THERAPEUTICS, INC. RESTRICTED STOCK UNIT

DEFERRAL PLAN

 

Section 1.                                          Purpose:

 

By execution of the Adoption Agreement, the Employer has adopted the Plan set
forth herein and in the Adoption Agreement, to provide a means by which certain
Employees of the Employer may elect to defer Restricted Stock Units granted by
the Employer pursuant this Plan and the Adoption Agreement. The Plan is intended
to comply with the provisions of Section 409A of the Internal Revenue Code (the
“Code”). Pursuant to the terms of the Plan, eligible Employees of the Employer
may elect to defer the receipt of Restricted Stock Units as granted pursuant to
the terms of the Equity Plan.  The deferral provisions of the Plan relating to
the deferral of Restricted Stock Units are unfunded and maintained primarily for
the purpose of providing a select group of management or highly compensated
employees the opportunity to defer the receipt of compensation otherwise payable
to such eligible employees in accordance with the terms of the Plan.
Notwithstanding any other provision of this Plan, this Plan shall be
interpreted, operated and administered in a manner consistent with these
intentions.

 

Section 2.                                          Definitions:

 

As used in the Plan, including this Section 2, references to one gender shall
include the other, unless otherwise indicated by the context:

 

2.1                               “Active Participant” means, with respect to
any day or date, a Participant who is in Service on such day or date; provided,
that a Participant shall cease to be an Active Participant (i) immediately upon
a determination by the Committee that the Participant has incurred a Separation
of Service, or (ii) at the end of the Plan Year that the Committee determines
the Participant no longer meets the eligibility requirements of the Plan.

 

--------------------------------------------------------------------------------


 

2.2                               “Adoption Agreement” means the written
agreement pursuant to which the Employer adopts the Plan. The Adoption Agreement
is a part of the Plan as applied to the Employer.

 

2.3                               “Beneficiary” means the person, persons,
entity or entities designated or determined pursuant to the provisions of
Section 13 of the Plan.

 

2.4                               “Board” means the Board of Directors of the
Company, if the Company is a corporation. If the Company is not a corporation,
“Board” shall mean the Company.

 

2.5                               “Change in Control” means “Change of Control”
as such term is defined in the Equity Plan, provided that no such event would be
a Change in Control hereunder, unless such event would also be an event
described in Section 409A(a)(2)(A)(v) of the Code (or any successor provision
thereto) and the regulations thereunder.

 

2.6                               “Committee” means the persons or entity
designated in the Adoption Agreement to administer the Plan.  If the Committee
designated in the Adoption Agreement is unable to serve, the Employer shall
satisfy the duties of the Committee provided for in Section 9.

 

2.7                               “Company” means the company designated in the
Adoption Agreement as such.

 

2.8                               “Common Stock” means common stock, par value
$0.01 per share, of the Company.

 

2.9                               “Crediting Date” means the date of crediting
of each Restricted Stock Unit to the Restricted Stock Unit Account of a
Participant based on the Elections of such Participant.

 

2.10                        “Disabled” means Disabled within the meaning of
Section 409A of the Code and the regulations thereunder.  Generally, this means
that the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous

 

--------------------------------------------------------------------------------


 

period of not less than 12 months, or is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering Employees of the
Employer.

 

2.11                        “Distribution Date” means the date elected by the
Participant to receive a distribution for each deferred Restricted Stock Unit as
allowed by the Employer in the Adoption Agreement.  The elected Distribution
Date shall be no earlier than the Vesting Date and no later than the number of
years allowed by the Employer in the Adoption Agreement additionally, the
Distribution Date may be any Qualifying Distribution Event.

 

2.12                        “Effective Date” shall be the date designated in the
Adoption Agreement.

 

2.13                        “Election” means, as applicable, an Initial Election
or a Subsequent Election.

 

2.14                        “Employee” means an individual in the Service of the
Employer if the relationship between the individual and the Employer is the
legal relationship of employer and employee.

 

2.15                        “Employer” means the Company, as identified in the
Adoption Agreement, and any Participating Employer which adopts this Plan. An
Employer may be a corporation, a limited liability company, a partnership or
sole proprietorship.

 

2.16                        “Equity Plan” means the Amended and Restated Amicus
Therapeutics, Inc. 2007 Equity Incentive Plan, as it may be amended or amended
and restated from time to time.

 

2.17                        “Hardship” means an “unforeseeable emergency,” as
defined in Section 409A of the Code.  The Committee shall determine whether the
circumstances of the Participant constitute an unforeseeable emergency and thus
a Hardship within the meaning of this

 

--------------------------------------------------------------------------------


 

definition.  Following a uniform procedure, the Committee’s determination shall
consider any facts or conditions deemed necessary or advisable by the Committee,
and the Participant shall be required to submit any evidence of the
Participant’s circumstances that the Committee requires.  The determination as
to whether the Participant’s circumstances are a case of Hardship shall be based
on the facts of each case; provided however, that all determinations as to
Hardship shall be uniformly and consistently made according to the provisions of
this Section for all Participants in similar circumstances.

 

2.18                    “Initial Election” means a written election on a form
provided by the Committee, pursuant to which a Participant:  (i) elects, within
the time or times specified in Section 4, to defer the Distribution Date of
shares of Common Stock issuable with respect to Restricted Stock Units and (ii)
designates the Distribution Date of such Shares.

 

2.19                        “Participant” means with respect to any Plan Year an
Employee who has been designated by the Committee as a Participant and who has
entered the Plan or who has a Restricted Stock Unit Account under the Plan.

 

2.20                        “Participating Employer” means any trade or business
(whether or not incorporated) which adopts this Plan with the consent of the
Company identified in the Adoption Agreement.

 

2.21                        “Plan” means the Amicus Therapeutics, Inc.
Restricted Stock Unit Deferral Plan, as herein set out and as set out in the
Adoption Agreement, or as duly amended.

 

2.22                        “Plan-Approved Domestic Relations Order” shall mean
a judgment, decree, or order (including the approval of a settlement agreement)
which is:

 

2.22.1              Issued pursuant to a State’s domestic relations law;

 

2.22.2              Relates to the provision of child support, alimony payments
or marital property rights to a Spouse, former Spouse, child or other dependent
of the Participant;

 

--------------------------------------------------------------------------------


 

2.22.3              Creates or recognizes the right of a Spouse, former Spouse,
child or other dependent of the Participant to receive all or a portion of the
Participant’s benefits under the Plan;

 

2.22.4              Requires payment to such person of their interest in the
Participant’s benefits at a specified date in a lump sum payment; and

 

2.22.5              Meets such other requirements established by the Committee.

 

2.23                        “Plan Year” means the twelve-month period ending on
the last day of the month designated in the Adoption Agreement; provided that
the initial Plan Year may have fewer than twelve months.

 

2.24                        “Qualifying Distribution Event” means (i) a
Participant’s Separation from Service, (ii) the Vesting Date,  or, if later, the
Distribution Date, if applicable, (iv) the date a Participant becomes Disabled
or (v) the date of the Participant’s death.

 

2.25                        “Restricted Stock Unit Account” means the account
maintained with respect to each Participant under the Plan, containing the
deferred Restricted Stock Units. The Restricted Stock Unit Account shall be
credited in accordance with the rules in effect under Section 8.

 

2.26                        “Restricted Stock Units” means rights granted
pursuant to the Equity Plan to receive shares of Common Stock at the close of a
restriction period.

 

2.27                        “Separation from Service” or “Separates from
Service” means a “separation from service” within the meaning of Section 409A of
the Code.

 

2.28                        “Service” means employment by the Employer as an
Employee. For purposes of the Plan, the employment relationship is treated as
continuing intact while the Employee is on military leave, sick leave, or other
bona fide leave of absence if the period of such leave does not exceed six
months, or if longer, so long as the Employee’s right to reemployment is
provided either by statute or contract.

 

--------------------------------------------------------------------------------


 

2.29                        “Specified Employee” means an employee who meets the
requirements for key employee treatment under Section 416(i)(l)(A)(i), (ii) or
(iii) of the Code (applied in accordance with the regulations thereunder and
without regard to Section 416(i)(5) of the Code) at any time during the twelve
month period ending on December 31 of each year (the “identification date”).  If
the person is a key employee as of any identification date, the person is
treated as a Specified Employee for the twelve-month period beginning on the
first day of the fourth month following the identification date.  Unless binding
corporate action is taken to establish different rules for determining Specified
Employees for all plans of the Company and its controlled group members that are
subject to Section 409A of the Code, the foregoing rules and the other default
rules under the regulations of Section 409A of the Code shall apply.

 

2.30                        “Spouse” or ‘‘Surviving Spouse” means, except as
otherwise provided in the Plan, a person who is the legally married spouse or
surviving spouse of a Participant.

 

2.31                        “Subsequent Election” means a written election on a
form provided by the Committee, filed with the Committee in accordance with
Section 4, pursuant to which a Participant:  (i) elects, within the time or
times specified in Section 4, to further defer the distribution date of shares
of Common Stock issuable with respect to Restricted Stock Units; and (ii)
designates the Distribution Date of such Shares.

 

2.33                        “Vesting Date” means the date that the Restricted
Stock Units would have vested and been delivered absent any Election.

 

Section 3.                                          Participation:

 

The Committee in its discretion shall designate each Employee who is eligible to
participate in the Plan. A Participant whose Service with the Employer ends and
who later

 

--------------------------------------------------------------------------------


 

returns to Service will not be an Active Participant under the Plan except upon
satisfaction of such terms and conditions as the Committee shall establish upon
the Participant’s return to Service, whether or not the Participant shall have a
balance remaining in the Restricted Stock Unit Account under the Plan on the
date of the return to Service.

 

Section 4.                                          Restricted Stock Unit
Elections:

 

4.1                               Deferral Opportunity.  A Participant may elect
to defer the receipt of shares of Common Stock that would otherwise be issuable
with respect to unvested Restricted Stock Units, as provided by the Committee,
consistent with this Section 4.

 

4.2                               Initial Election.  Each Participant shall have
the right to defer the receipt of some or all of the Shares issuable with
respect to Restricted Stock Units by filing an Initial Election to defer the
receipt of such award on a form provided by the Committee for this purpose.  A
Participant’s Initial Election must also include a proper Distribution Date on
which the Restricted Stock Units will be delivered.

 

4.2.1                     Deadline for Initial Election.  Except as otherwise
provided under Section 4.2.2, no Initial Election to defer the receipt of shares
of Common Stock issuable with respect to Restricted Stock Units shall be
effective unless it is filed with the Committee on or before the 30th day
following the date such Restricted Stock Units are granted and 12 or more months
in advance of the date Vesting Date applicable to the Restricted Stock Units. 
Any such election will be irrevocable on the 30th day after grant of the award
the Restricted Stock Units.

 

4.2.2                     Annual Elections.  Participants may make Elections
with respect to grants of Restricted Stock Units that may be made in the Plan
Year following the Plan Year in which the Restricted Stock Units are granted. 
Such Election must be made by December 31 of the Plan Year prior to the Plan
Year in which the Restricted Stock Units are to be granted and will be
irrevocable on as of such December 31st for the following Plan Year.  Such
annual elections will only apply to the next Plan Year and a new annual
election, if so desired by the Participant must be made for each subsequent
year.

 

4.2.3                     Effect of Failure of Vesting Date to Occur.  An
Election shall be null and void if the Restricted Stock Units with respect to
which such Election was made does not occur before the Vesting Date of such
Restricted Stock Units identified in such Election.

 

--------------------------------------------------------------------------------


 

4.3                               Restricted Stock Unit Account.  All Restricted
Stock Units once vested pursuant to the terms of the Restricted Stock Unit grant
made under the Equity Plan and deferred pursuant to a valid Election hereunder
shall be credited to the Restricted Stock Unit Account of the Participant as
provided in Section 8.

 

4.4                               Subsequent Election.  Each Participant who has
previously made an Initial Election, or who, pursuant to this Section 4.4 has
made a Subsequent Election in either case to defer the Distribution Date for
shares of Common Stock issuable with respect to Restricted Stock Units, may
elect to defer (or re-defer) the Distribution Date for a minimum of five years
from the previously-elected distribution date, by filing a Subsequent Election
with the Committee on or before the close of business at least one year before
the date on which the Distribution Date would otherwise occur (any such
Subsequent Election, in accordance with the rules under Section 409A of the Code
will not be effective until the one year anniversary of the date the Subsequent
Election is made.

 

Section 5.                                          Vesting:

 

A Participant shall become vested in amounts credited to his or her Restricted
Stock Unit Account in accordance with the vesting schedule and provisions
designated by the Employer in the Adoption Agreement.  Except as otherwise
provided in the Adoption Agreement, if a Participant’s Restricted Stock Unit
Account is not fully vested upon the Participant’s termination of Service, the
portion of the Restricted Stock Unit Account that is not fully vested shall
thereupon be forfeited.

 

Section 6.                                          Qualifying Distribution
Events:

 

6.1                               Payment of the amounts in a vested Restricted
Stock Unit Account (and related earnings) shall be paid to the Participant (or
in the event of his death, to his Beneficiary) by the

 

--------------------------------------------------------------------------------


 

Employer, in accordance with Section 7, on the first to occur of:  (i) a
Participant’s Separation from Service, (ii) the later of the Vesting Date or the
Distribution Date, if applicable, (iii) a Participant’s Disability, or (iv) a
Participant’s death.

 

6.2                               Notwithstanding the terms of an Initial
Election or Subsequent Election, if, at the Participant’s request, the Committee
determines that the Participant has incurred a Hardship, the Committee may, in
its discretion, authorize the immediate distribution of all or any portion of
the Participant’s Account.

 

Section 7.                                          Distribution Rules:

 

7.1                               Payments.  All payments or distributions will
be made in the form of a lump sum of shares of Common Stock (provided however,
that the Committee, in its sole discretion, may make such distribution in cash
equal to the “Market Value” of such shares, as such term is defined in the
Equity Plan).  If shares of Common Stock are used to make a distribution, such
shares shall be distributed from the Equity Plan.

 

7.2                               Timing of Payments.  Payment shall be made as
soon as practicable after (but no later than 60 days after) the date of the
applicable Qualifying Distribution Event. A payment may be further delayed to
the extent permitted in accordance with regulations and guidance under Section
409A of the Code. Notwithstanding the foregoing, no distribution upon a
Separation from Service shall be made earlier than six months after the date of
Separation from Service (or, if earlier, the date of death) with respect to a
Participant who as of the date of Separation from Service is a Specified
Employee of a corporation (or a member of such corporation’s controlled group)
the stock in which is traded on an established securities market or otherwise.
Any payments to which such Specified Employee would be entitled during the first
six months

 

--------------------------------------------------------------------------------


 

following the date of Separation from Service shall be accumulated and paid on
the first day of the seventh calendar month following the date of Separation
from Service.

 

7.3                               Acceleration Prohibited. The acceleration of
the time or schedule of any payment due under the Plan is prohibited except as
expressly provided in regulations and administrative guidance promulgated under
Section 409A of the Code (such as accelerations for domestic relations orders
and employment taxes).

 

Section 8.                                      Accounts; Deemed Investment;
Adjustments to Account:

 

8.1                               Accounts. The Committee shall establish a book
reserve account, entitled the “ Restricted Stock Unit Account,” on behalf of
each Participant. The amount credited to the Restricted Stock Unit Account as of
a Crediting Date shall be adjusted pursuant to the provisions of Section 8.3.

 

8.2                               Restricted Stock Unit Account. The Restricted
Stock Unit Account of a Participant shall be established for each Participant
who makes an Election.  Restricted Stock Units shall be credited to the
Restricted Stock Unit Account as of the date an Election becomes effective. 
Each Restricted Stock Unit will represent a hypothetical share of Common Stock
credited to the Restricted Stock Unit Account in lieu of delivery of the shares
of Common Stock to which the Election applies.

 

8.3                               Adjustments to Restricted Stock Unit Account.
With respect to each Participant who has a Restricted Stock Unit Account under
the Plan, the amount credited to such account shall be equal to one share of
Common Stock for each Restricted Stock Unit so deferred.  The Restricted Stock
Unit Account will be adjusted (i) as may be deemed necessary by the Committee in
accordance with Section 8.1 of the Equity Plan or (ii) for dividends declared on
the shares of Common Stock underlying each Restricted Stock Unit in the
Restricted Stock Unit

 

--------------------------------------------------------------------------------


 

Account, such dividends shall be deemed reinvested into additional Restricted
Stock Units and would be credited back into the Participant’s Restricted Stock
Unit Account (any such additional shares of Common Stock so credited to a
Participant Restricted Stock Unit Account due to dividends will be offset
against the share reserve remaining under the Equity Plan).  The amount of such
deemed investment gain or loss shall be determined by the Committee and such
determination shall be final and conclusive upon all concerned.

 

Section 9.                                          Administration by Committee:

 

9.1                               Membership of Committee. If the Committee
consists of individuals appointed by the Board, they will serve at the pleasure
of the Board. Any member of the Committee may resign, and his successor, if any,
shall be appointed by the Board.

 

9.2                               General Administration.  The Committee shall
be responsible for the operation and administration of the Plan and for carrying
out its provisions.  The Committee shall have the full authority and discretion
to make, amend, interpret, and enforce all appropriate rules and regulations for
the administration of this Plan and decide or resolve any and all questions,
including interpretations of this Plan, as may arise in connection with this
Plan.  Any such action taken by the Committee shall be final and conclusive on
any party.  To the extent the Committee has been granted discretionary authority
under the Plan, the Committee’s prior exercise of such authority shall not
obligate it to exercise its authority in a like fashion thereafter.  The
Committee shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by the Employer with
respect to the Plan.  The Committee may, from time to time, employ agents and
delegate to such agents, including employees of the Employer, such
administrative or other duties as it sees fit.

 

--------------------------------------------------------------------------------


 

9.3                               Indemnification.  To the extent not covered by
insurance, the Employer shall indemnify the Committee, each employee, officer,
director, and agent of the Employer, and all persons formerly serving in such
capacities, against any and all liabilities or expenses, including all legal
fees relating thereto, arising in connection with the exercise of their duties
and responsibilities with respect to the Plan, provided however that the
Employer shall not indemnify any person for liabilities or expenses due to that
person’s own gross negligence or willful misconduct.

 

Section 10.                                   Contractual Liability:

 

Unless otherwise elected in the Adoption Agreement, the Company shall be
obligated to make all payments hereunder. This obligation shall constitute a
contractual liability of the Company to the Participants, and such payments
shall be made from the general funds of the Company.  The Company shall not be
required to establish or maintain any special or separate fund, or otherwise to
segregate assets to assure that such payments shall be made, and the
Participants shall not have any interest in any particular assets of the Company
by reason of its obligations hereunder. To the extent that any person acquires a
right to receive payment from the Company, such right shall be no greater than
the right of an unsecured creditor of the Company, and shall not have a secured
or preferred position with respect to such obligation.  Nothing contained in the
Plan shall be deemed to create an escrow, trust, custodial account or fiduciary
relationship of any kind.

 

Section 11.                                   Allocation of Responsibilities:

 

The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:

 

--------------------------------------------------------------------------------


 

11.1                        Board.

 

(i)                                     To amend the Plan;

 

(ii)                                  To appoint and remove members of the
Committee; and

 

(iii)                               To terminate the Plan as permitted in
Section 14.

 

11.2                        Committee.

 

(i)                                     To designate Participants;

 

(ii)                                  To interpret the provisions of the Plan
and to determine the rights of the Participants under the Plan;

 

(iii)                               To administer the Plan in accordance with
its terms, except to the extent powers to administer the Plan are specifically
delegated to another person or persons as provided in the Plan;

 

(iv)                              To account for the amount credited to the
Restricted Stock Unit Account of a Participant;

 

(v)                                 To direct the Employer in the payment of
benefits;

 

(vi)                              To file such reports as may be required with
the United States Department of Labor, the Internal Revenue Service and any
other government agency to which reports may be required to be submitted from
time to time; and

 

(vii)                           To administer dispute resolution to the extent
provided in Section 16.

 

Section 12.                                   Benefits Not Assignable; Facility
of Payments:

 

12.1                        Benefits Not Assignable. No portion of any benefit
credited or paid under the Plan with respect to any Participant shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt so to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge the same shall be void, nor shall
any portion of such benefit be in any manner payable to any assignee, receiver
or any one trustee, or be liable for his debts, contracts, liabilities,
engagements or torts.

 

12.2                        Plan-Approved Domestic Relations Orders. The
Committee shall establish procedures for determining whether an order directed
to the Plan is a Plan-Approved Domestic Relations Order.  If the Committee
determines that an order is a Plan-Approved Domestic

 

--------------------------------------------------------------------------------


 

Relations Order, the Committee shall cause the payment of amounts pursuant to or
segregate a separate account as provided by (and to prevent any payment or act
which might be inconsistent with) the Plan-Approved Domestic Relations Order.

 

12.3                        Payments to Minors and Others. If any individual
entitled to receive a payment under the Plan shall be physically, mentally or
legally incapable of receiving or acknowledging receipt of such payment, the
Committee, upon the receipt of satisfactory evidence of his incapacity and
satisfactory evidence that another person or institution is maintaining him and
that no guardian or committee has been appointed for him, may cause any payment
otherwise payable to him to be made to such person or institution so maintaining
him. Payment to such person or institution shall be in full satisfaction of all
claims by or through the Participant to the extent of the amount thereof.

 

Section 13.                                   Beneficiary:

 

The Participant’s beneficiary shall be the person, persons, entity or entities
designated by the Participant on the beneficiary designation form provided by
and filed with the Committee or its designee. If the Participant does not
designate a beneficiary, the beneficiary shall be his Surviving Spouse. If the
Participant does not designate a beneficiary and has no Surviving Spouse, the
beneficiary shall be the Participant’s estate. The designation of a beneficiary
may be changed or revoked only by filing a new beneficiary designation form with
the Committee or its designee. If a beneficiary (the “primary beneficiary”) is
receiving or is entitled to receive payments under the Plan and dies before
receiving all of the payments due him, the balance to which he is entitled shall
be paid to the contingent beneficiary, if any, named in the Participant’s
current beneficiary designation form. If there is no contingent beneficiary, the
balance shall be paid to the estate of the primary beneficiary. Any beneficiary
may disclaim all or any part of any

 

--------------------------------------------------------------------------------


 

benefit to which such beneficiary shall be entitled hereunder by filing a
written disclaimer with the Committee before payment of such benefit is to be
made. Such a disclaimer shall be made in a form satisfactory to the Committee
and shall be irrevocable when filed. Any benefit disclaimed shall be payable
from the Plan in the same manner as if the beneficiary who filed the disclaimer
had predeceased the Participant.

 

Section 14.                                   Amendment and Termination of Plan:

 

14.1                        Amendment and Termination.                      The
Company may amend any provision of the Plan or terminate the Plan at any time;
provided, that in no event shall such amendment or termination reduce the
balance in any Participant’s Restricted Stock Unit Account as of the date of
such amendment or termination, nor shall any such amendment affect the terms of
the Plan relating to the payment of such Restricted Stock Unit Account.
Notwithstanding the foregoing, the following special provisions shall apply:

 

Except as otherwise provided in Sections 14.2, the Company in its discretion may
terminate the Plan and distribute benefits to Participants subject to the
following requirements and any others specified under Section 409A of the Code:

 

14.1.1              All arrangements sponsored by the Employer that would be
aggregated with the Plan under Section 1.409A-l(c) of the Treasury Regulations
are terminated.

 

14.1.2              No payments other than payments that would be payable under
the terms of the Plan if the termination had not occurred are made within 12
months of the termination date.

 

14.1.3  All benefits under the Plan are paid within 24 months of the termination
date.

 

14.1.4  The Employer does not adopt a new arrangement that would be aggregated
with the Plan under Section 1.409A-1(c) of the Treasury Regulations providing
for the deferral of compensation at any time within 3 years following the date
of termination of the Plan.

 

14.1.5  The termination does not occur proximate to a downturn in the financial
health of the Employer.

 

--------------------------------------------------------------------------------


 

14.2                        Termination Upon Change in Control Event. If the
Company terminates the Plan within thirty days preceding or twelve months
following a Change in Control, the vested portion of the Restricted Stock Unit
Account of each Participant shall be payable to the Participant in a lump sum
within twelve months following the date of termination, subject to the
requirements of Section 409A of the Code.

 

Section 15.                                   Communication to Participants:

 

The Employer shall make a copy of the Plan available for inspection by
Participants and their beneficiaries during reasonable hours at the principal
office of the Employer.

 

Section 16.                                   Dispute Resolution:

 

In the event that there is any dispute between the Employer and a Participant
regarding the Plan or any of its terms, the Employer and the Participant shall
try in good faith to first resolve all such disputes as set forth below.

 

Confidential Discussions.  The Employer and the Participant agree that all
discussions and communications during the dispute resolution process will be,
and will remain, confidential to the fullest extent allowed by applicable law. 
The Employer and the Participant agree to treat all such discussions and
communications as compromise and settlement negotiations for the purposes of any
rules of evidence.

 

Negotiation.  If the Employer and the Participant cannot resolve a dispute in
the ordinary course of business, the party claiming a grievance against the
other shall give the other notice of that grievance in writing, stating the
nature of the grievance and the relevant facts, including documentation, and
referring to this section.  The other party will then have 15 days to make a
complete, written response in a notice to the other.  The Committee and the
Participant will meet to discuss the dispute.  If practicable and mutually
desirable, they will meet in person.  If the dispute remains unresolved for any
reason after 60 calendar days following the mailing of the response, the
Employer and the Participant will then proceed to mediation.

 

Mediation.  The Employer and the Participant will, as soon as commercially
reasonable after the 60 day period referred to under negotiation, above,
initiate the mediation process and endeavor in good faith to settle their
dispute by mediation.  Unless the Employer and the Participant agree to the
contrary, the mediation will conform to the then current Mediation

 

--------------------------------------------------------------------------------


 

Rules for Commercial Financial Disputes of the American Arbitration Association
or such similar organization as they may agree.  If they cannot agree on a
neutral mediator, one will be appointed by the American Arbitration Association
in accordance with its mediation rules.  Mediation will occur within 60 days of
the initiation of the mediation process.  The Employer and the Participant will
share equally in the fees and expenses of the mediator and the cost of the
facilities used for the mediation, but will otherwise bear their respective
costs incurred in connection with the mediation.  The mediation shall be
non-binding.  If the dispute remains unresolved for any reason after the
completion of the mediation process, the dispute will then proceed to
arbitration.

 

Arbitration.  If a dispute is to be resolved by arbitration, the arbitration
proceeding will take place in Cranbury, NJ, unless the Employer and the
Participant agree to the contrary.  The arbitration will be governed by the
Federal Arbitration Act.

 

Section 17.                                   Miscellaneous Provisions:

 

17.1                        Notices. Each Participant who is not in Service and
each Beneficiary shall be responsible for furnishing the Committee or its
designee with his current address for the mailing of notices and benefit
payments. Any notice required or permitted to be given to such Participant or
Beneficiary shall be deemed given if directed to such address and mailed by
regular United States mail, first class, postage prepaid.  This provision shall
not be construed as requiring the mailing of any notice or notification
otherwise permitted to be given by posting or by other publication.

 

17.2                        Lost Distributees. A benefit shall be deemed
forfeited if the Committee is unable to locate the Participant or Beneficiary to
whom payment is due on or before the fifth anniversary of the date payment is to
be made or commence.

 

17.3                        Reliance on Data. The Employer and the Committee
shall have the right to rely on any data provided by the Participant or by any
Beneficiary. Representations of such data shall be binding upon any party
seeking to claim a benefit through a Participant, and the Employer and the
Committee shall have no obligation to inquire into the accuracy of any
representation made at any time by a Participant or Beneficiary.

 

--------------------------------------------------------------------------------


 

17.4                        Headings. The headings and subheadings of the Plan
have been inserted for convenience of reference and are to be ignored in any
construction of the provisions hereof.

 

17.5                        Continuation of Employment. The establishment of the
Plan shall not be construed as conferring any legal or other rights upon any
Employee or any persons for continuation of employment, nor shall it interfere
with the right of the Employer to discharge any Employee or to deal with him
without regard to the effect thereof under the Plan.

 

17.6                        Merger or Consolidation; Assumption of Plan. No
Employer shall consolidate or merge into or with another corporation or entity,
or transfer all or substantially all of its assets to another corporation,
partnership, trust or other entity (a “Successor Entity”) unless such Successor
Entity shall assume the rights, obligations and liabilities of the Employer
under the Plan and upon such assumption, the Successor Entity shall become
obligated to perform the terms and conditions of the Plan. Nothing herein shall
prohibit the assumption of the obligations and liabilities of the Employer under
the Plan by any Successor Entity.

 

17.7                        Construction. The Employer shall designate in the
Adoption Agreement the state according to whose laws the provisions of the Plan
shall be construed and enforced, except to the extent that such laws are
superseded by applicable requirements of the Code.

 

17.8                        Taxes. The Employer or other payor may withhold a
benefit payment under the Plan or a Participant’s wages, or the Employer may
reduce a Participant’s Restricted Stock Unit Account balance, in order to meet
any federal, state, or local or employment tax withholding obligations with
respect to Plan benefits, as permitted under Section 409A of the Code.
Additionally, a Participant may elect in accordance with Section 9.7 of the
Equity Plan to have shares of Common Stock withheld to satisfy any tax
obligation.  The Employer or other payor shall report Plan payments and other
Plan-related information to the appropriate governmental agencies as required
under applicable laws.

 

--------------------------------------------------------------------------------


 

THE AMICUS THERAPEUTICS, INC. RESTRICTED STOCK UNIT

DEFERRAL PLAN

 

ADOPTION AGREEMENT

 

THIS AGREEMENT is the adoption by AMICUS THERAPEUTICS, INC. (the “Company”) of
the Amicus Therapeutics, Inc. Restricted Stock Unit Deferral Plan (“Plan”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to adopt the Plan as an unfunded plan maintained
primarily for the purpose of providing a select group of management or highly
compensated employees the opportunity to defer the receipt of compensation
otherwise payable to such eligible employees in accordance with the terms of the
Plan, and therefore is intended to be exempt from the Employee Retirement Income
Security Act of 1974 (“ERISA”); and

 

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Internal Revenue Code and the regulations thereunder; and

 

WHEREAS, the Company has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan,

 

NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:

 

ARTICLE I

 

Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.

 

ARTICLE II

 

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

 

2.7                               Committee:                              The
duties of the Committee set forth in the Plan shall be satisfied by:

 

(a)                                 Company

 

(b)                                 The administrative committee appointed by
the Board to serve at the pleasure of the Board.

 

(c)                                  Board.

 

XX                              (d)                                 Other
(specify): The Company’s Compensation Committee.

 

2.12                        Effective Date:

 

XX                              (a)                                 This is a
newly-established Plan, and the Effective Date of the Plan is April 8, 2014

 

--------------------------------------------------------------------------------


 

(b)                                 This is an amendment and restatement of a
plan named                                with an effective date
of                               .

The Effective Date of this amended and restated Plan is
                                  .

This is amendment number                                     .

 

2.18                        Participating Employer(s): As of the Effective Date,
the following Participating Employer(s) are parties to the Plan:

 

Name of Employer

 

Address

 

Telephone No.

 

EIN

Amicus Therapeutics, Inc.

 

1 Cedar Brook Drive

 

609-662-2000

 

71-0869350

 

 

Cranbury, NJ 08512

 

 

 

 

 

2.19                        Plan: The name of the Plan is

 

Amicus Therapeutics, Inc. Restricted Stock Unit Deferral Plan

 

2.21                        Plan Year: The Plan Year shall end each year on the
last day of the month of     December.

 

2.25                        Seniority Age:  For vesting purposes, the Seniority
Age of a Participant shall be:

 

(a)                                 Attaining age       .

 

(b)                                 Attaining age          with            years
of Service with the Employer.

 

(c)                                  Attaining        years of Service with the
Employer.

 

(d)                                 Other:
                                                                          .

 

XX                              (e)                                  Not
applicable - Seniority Age does not apply to vesting.

 

4.1                               Restricted Stock Unit Account: Credits will be
made in the following manner:

 

The Employer may make credits to the Restricted Stock Unit Account of each
Active Participant in an amount determined as follows:

 

XX                              (i)            An amount determined each Plan
Year by the Employer (based on the deferral elections made by Participants in
accordance with the Plan).

 

(ii)                                  As specified in Appendix        of the
Adoption Agreement.

 

5.                                      Vesting:

 

(1)  Each Restricted Stock Unit (and related earnings) shall vest based on the
Service of a Participant from the grant date.  Each Restricted Stock Unit shall
vest upon:

 

--------------------------------------------------------------------------------


 

XX                              (a)                                 For initial
Grants: 50% shall vest on the 13th month following the grant date.

XX                              (b)                                 For
subsequent Grants: upon the vesting schedule set forth in a Restricted Stock
Unit Agreement.

 

(2)  In addition, an Active Participant shall be fully vested in all Employer
Credits (and related earnings) made to the Bonus Account upon the first to occur
of the selected following events:

 

(a)                                 Seniority Age as specified in Section 2.25.

 

XX                              (b)                                 Death.

 

XX                              (c)                                  Participant
becomes Disabled.

 

XX                              (d)                                 Change in
Control.

 

(e)                                  Not applicable.  Vesting only occurs
according to Section 5(1) of this Adoption Agreement.

 

6.                                      Vesting Date:  The Vesting Date for each
Restricted Stock Unit credited to a Participant’s Account shall be:

 

XX                              (a)                                 The date
each Restricted Stock Unit would vest as specified in Section 5(1) of this
Adoption Agreement, notwithstanding any earlier vesting event as selected in
Section 5(2) of this Adoption Agreement.

 

(b)                                         years after each Employer Credit
would vest as selected in Section 5(1) of this Adoption Agreement,
notwithstanding any earlier vesting event as selected in Section 5(2) of this
Adoption Agreement.  In no case shall the Scheduled Payment Date be later than
10 years after the original Crediting Date of each Employer Credit.

 

7.4                               Deferral Date:

 

XX                              (a)                                 A
Participant may elect a Distribution Date.  In no case may the Distribution Date
be earlier than the Vesting Date.  Any selected Distribution Date is subject to
the mandatory distributions upon certain event is Section 7.4 of the Plan.

 

(b)                                 A Participant is not permitted to elect a
Deferral Date.

 

10.                               Contractual Liability: Liability for payments
under the Plan shall be the responsibility of the:

 

XX                              (a)                                 Company.

 

(b)                                 Employer or Participating Employer who
employed the Participant when amounts were credited.

 

14.                               Amendment and Termination of Plan:
Notwithstanding any provision in this Adoption Agreement or the Plan to the
contrary, Section              of the Plan shall be amended to read as provided
in attached Exhibit                           .

 

XX                              There are no amendments to the Plan.

 

17.9                        Construction: The provisions of the Plan shall be
construed and enforced according to the laws of

 

--------------------------------------------------------------------------------


 

the State of New Jersey, except to the extent that such laws are superseded by
the applicable provisions of the Code.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

 

 

 

AMICUS THERAPEUTICS, INC.

 

Name of Employer

 

 

 

By:

/s/ William D. Baird III

 

Authorized Person

 

Date:

April 8, 2014

 

The Plan is adopted by the following Participating Employers:

 

 

AMICUS THERAPEUTICS, INC.

 

Name of Employer

 

 

 

By:

/s/ William D. Baird III

 

Authorized Person

 

Date:

April 8, 2014

 

--------------------------------------------------------------------------------